IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40169
                       Conference Calendar
                        __________________

BOBBY G. WALLACE,

                                      Plaintiff-Appellant,

versus

JAMES A. SHAW, JR., Warden,
ET AL.,
                                      Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Texas
                      USDC No. 6:94-CV-855
                       - - - - - - - - - -
                          June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Construing his brief liberally, Bobby G. Wallace challenges

the district court's denial of his motion to vacate the dismissal

of his civil rights complaint pursuant to 28 U.S.C. § 1915(d).

The denial of a Fed. R. Civ. P. 60(b) motion is reviewed for an

abuse of discretion.   First Nationwide Bank v. Summer House Joint

Venture, 902 F.2d 1197, 1200 (5th Cir. 1990).   Under this

standard, "[i]t is not enough that the granting of relief might

have been permissible, or even warranted--denial must be so

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-40169
                                -2-


unwarranted as to constitute an abuse of discretion."   Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).     A

Rule 60(b) motion may not be used as a substitute for filing a

timely notice of appeal.   Latham v. Wells Fargo Bank, N.A., 987

F.2d 1199, 1203 (5th Cir. 1993).

     AFFIRMED.